                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-05840-MWF (SK)                                   Date   May 24, 2019
 Title          Stephon DeJon Alexander v. A. Cortese, et al.


 Present: The Honorable        Steve Kim, U.S. Magistrate Judge
                   Cheryl Wynn                                               n/a
                   Deputy Clerk                                     Court Smart / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                         None present


 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE

        Under the Court’s Scheduling Order, the parties’ mandatory case status reports were
due on May 17, 2019. (ECF 26). But as of this order, only Defendants have filed their separate
status report. (ECF 29). Rule 16(f) of the Federal Rules of Civil Procedure provides for the
imposition of sanctions for the failure to obey a scheduling order, and Rule 41(b) provides for
the involuntary dismissal of an action for failure to prosecute or obey a court order. “Disregard
of the [scheduling] order would undermine the court’s ability to control its docket, disrupt the
agreed-upon course of the litigation, and reward the indolent and the cavalier.” Johnson v.
Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992). The case status report is not
an empty document; it is an indispensable tool in assessing how Plaintiff intends to prosecute
the case and provides the Court with the necessary information needed to schedule court
proceedings aimed at a merits disposition. See id. (“A scheduling order ‘is not a frivolous piece
of paper, idly entered[.]’”) (citation omitted).

        Therefore, Plaintiff is ORDERED TO SHOW CAUSE in writing by no later than June
28, 2019, why this action should not be dismissed for lack of prosecution and failure to obey
court orders. Plaintiff may discharge this order by filing his mandatory case status report by
the June 28, 2019 deadline. Alternatively, if Plaintiff does not intend to prosecute this action,
he may file a notice of voluntary dismissal using the attaching form CV-9. Voluntarily
dismissed actions do not count as “strikes” under 28 U.S.C. § 1915(g), which limits the number
of civil rights lawsuits that prisoners may file while incarcerated.

       Failure to comply with this court order may result in involuntary dismissal
of this action for failure to prosecute and/or failure to obey court orders. See
Fed. R. Civ. P 41(b); L.R. 41-1.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 1 of 1
